ASTON VIEWS CORPORATE CENTER OFFICE BUILDING LEASE BETWEEN ASTON VIEWS, LLC a California limited liability company (Landlord) and CONVERA CORPORATION a DelawareCorporation (Tenant) ASTON VIEWS CORPORATE CENTER OFFICE BUILDING LEASE Basic Lease Provisions The following constitutes a summary of the Basic Lease Provisions set forth in the Aston Views Corporate Center Office Building Lease ("Lease") between the parties and regarding the Premises specified below. The Basic Lease Provisions are an integral part of this Lease and each reference in this Lease to any of the Basic Lease Provisions shall be construed to incorporate all of the terms provided under each such Basic Lease Provisions. In the event of any conflict between any Basic Lease Provisions and the balance of the Lease, the latter shall control. 1. DATE: July 3, 2001 (for reference purposes only). 2. PARTIES: Landlord: Aston Views, LLC, a California limited liability company. Tenant: Convera Corporation, a Delaware Corporation 3. PREMISES: A. Building Address: 1808 Aston Avenue Carlsbad, California 92008 B. Floor: 1st and 2nd Floors. C. Location: First and second floor space, as described in Exhibit A attached hereto. D. Rentable Square Footage: Approximately 30,411 rentable square feet. E. Parking Spaces: 122 unreserved; no additional charge during Initial Lease Term and any option periods; exact number of spaces to be confirmed once final usable square footage amount has been determined. 4. TERM: A.TeOffice Lease (1808 Aston Avenue, Carlsbad, California) commencing November 1, rm of Lease: 61 months Initial Term. B. Scheduled Commencement Date: Upon completion of Tenant Improvements (the date of which shall be when final inspection of the tenant improvements is approved by the City of Carlsbad), but not sooner than November 1, C. Rent Commencement Date: December 1, 2001, or one (1) month following the Scheduled Commencement Date. D. Option to Renew: One (1) five (5) year option as set forth on Addendum. 5. RENT: A. Initial Monthly Base Rent $1.85 per rentable square foot per month plus utilities. B. Annual Increase to Base Rent: (i) Annual Cost of Living Increase: As described in Section 3.2.1 of the Lease. (ii) Percentage Increase: 3% Fixed Increase over previous year (See below) (iii) Scheduled Increase: Month of Monthly Base Rent per Lease Term Sq. Ft. of Net Rentable Area 1-12 $1.85 (plus utilities) 13-24 $1.906 (plus utilities) 25-36 $1.963 (plus utilities) 37-48 $2.022 (plus utilities) 49-60 $2.082 (plus utilities) C. Base Rent Paid Upon Execution: $56,260.35 to be applied against rent beginning on the Rent Commencement Date. D. Utilities: Utilities shall be separately metered to the Premises and paid directly by Tenant to the utility supplier. Landlord shall provide without cost to Tenant the janitorial service described in Paragraph 6 of Exhibit C. 6. TENANT'S EXPENSE STOP BASE: To be determined based upon actual Operating Expenses during the base year, which is calendar year 2002 with Operating Expenses for such base year to be grossed up, if necessary, to assume 95% occupancy and a fully assessed Project. Increases in Operating Expenses shall be charged to Tenant as Additional Rent beginning in the 13th full month of the Term. See Addendum for additional Operating Expense language. 7. TENANT'S OPERATING EXPENSE PERCENTAGE: 36.6% (the ratio that the Rentable Square Footage of the Premises bears to the Rentable Square Footage in the Building); exact percentage to be confirmed once final rentable square footage has been determined. 8. LEASEHOLD IMPROVEMENTS: A. Tenant's Allowance for Leasehold Improvements: $35.00 per rentable square foot.See Addendum for additional Tenant Allowance language. B. Leasehold Improvement Management Fee: % of total construction costs to be charged against Tenant's Allowance for Improvements. 9. SECURITY DEPOSIT: $56,260.35 10. PERMITTED USE OF PREMISES: Tenant will operate office, sales, administrative, software engineering and related lab functions within the Building, and will have the right to use the Premises for any other legally permitted use. 11. TENANT'S INITIAL LIABILITY INSURANCE LIMITS: $2,000,000 per person for personal injury or death; $2,000,000 per occurrence for personal injury or death; and $1,000,000 per occurrence for damage to property. 12. BROKER(S): A. Landlord's Broker: Kent Moore, Rick Reeder, and Dan Oury Business Real Estate Brokerage Company B. Tenant's Broker: Brian Ffrench Irving Hughes 13. GUARANTOR(S): 14. NOTICE: To LANDLORD: Copy to: Aston Views, LLC Spectrum Property Management 4370 La Jolla Village Drive, Suite 655 8799 Balboa Avenue, Suite 260 San Diego, CA 92122. San Diego, CA 92123 Attn: Mark D. McLaren Attn: Brenda Tworoger To TENANT: Copy to: Convera Corporation Convera Corporation 1921 Gallows Road, Suite 200 1921 Gallows Road, Suite 200 Vienna, VA22182 Vienna, VA22182 Attn: Martin Nowakowski Attn: Marc Martin 15.SIGNS:Tenant shall have the right to a building sign in a “top tier” location on an exterior wall of the building, the exact location of which shall be mutually agreed upon by Landlord and Tenant, and one (1) section of a four-tenant monument sign to be placed at the project entry.Both signs shall be subject to approvals by the City of Carlsbad and the business park association.Tenant shall be responsible for the cost of all approvals, construction, installation, and fees associated with the above-mentioned signs.Landlord to provide standard lobby directory and standard tenant door signage at Landlord’s expense.Tenant shall also have the right to install signage within its Premises. 16.EXHIBITS AND ADDENDA:Exhibits A through F and Addendum to Lease are attached to this Lease and incorporated herein by reference. TABLE OF CONTENTS SECTIONPAGE 1.PREMISES AND COMMON AREAS 1 1.1Premises 1 1.2Common Areas 1 1.3Common Areas Rules and Regulations 1 1.4Conditions of Premises 1 1.5Changes to Common Areas 2 2.TERM 2 2.1Length of Term 2 2.2Commencement Date 2 3.RENT 2 3.1Base Rent 3 3.2Annual Increase to Base Rent 3 3.3Additional Rent 3 3.4Tenant's Charges 5 3.5Late Charges 5 3.6Interest on Past Due Obligations 5 3.7Security Deposit 5 4. USE 6 4.1Permitted Uses 6 4.2Prohibited Uses 6 4.3Changes in Use 6 4.4Compliance With Laws 6 4.5Insurance Use Requirements 6 5.MAINTENANCE, REPAIR AND ALTERATION OF PREMISES 6 5.1Maintenance and Repair 6 5.2Alterations 7 5.3Condition on Termination 7 6.UTILITIES AND SERVICES 7 6.1Utilities and Services Furnished by Landlord 7 6.2Utilities and Services Furnished by Tenant 7 6.3Interruption of Service 7 7.INSURANCE AND INDEMNITY 8 7.1Tenant's Liability Insurance 8 7.2Tenant's Casualty Insurance 8 7.3Form of Insurance Policies 8 7.4Landlord Insurance 8 7.5Waiver of Liability of Landlord 8 7.6Landlord’s Liability 9 7.7Indemnity by Tenant of Landlord 9 7.8Indemnity by Landlord of Tenant…………… 9 7.9Waiver of Subrogation 9 8.DAMAGE OR DESTRUCTION 9 8.1Definitions 9 8.2Premises Damage; Premises Building Partial Damage 10 8.3Building Total Destruction; Project Total Destruction 10 8.4Damage Near End of Term 10 8.5Abatement of Rent: Tenant's Remedies 10 8.6Termination-Advance Payments 11 8.7Waiver 11 8.8Insurance Limitation 11 9.TAXES 11 10.ASSIGNMENT AND SUBLETTING 11 10.1Prohibition of Assignment or Sublet 11 10.2Procedure for Consent 12 10.3Continuing Obligation of Tenant 12 10.4Additional Terms and Conditions Applicable to Subletting 12 10.5Excess Rent 13 10.6No Merger 13 11.DEFAULT 13 11.1Default by Tenant 13 11.2Landlord's Remedies 13 11.3Inducement, Recapture and Effect of Breach 14 11.4Right of Landlord to Re-Enter 14 11.5Default by Landlord 14 12.ENVIRONMENTAL MATTERS 14 12.1Definitions 14 12.2Legal Requirements 15 12.3Environmental Indemnification By Tenant 15 12.4Tenant's Remedial Action Responsibility 16 12.5Inspection Rights 16 12.6Survival of Article 16 13.LANDLORD'S RIGHT TO ENTRY AND TO RELOCATE PREMISES 16 13.1Right to Entry 16 13.2Relocation of Premises 16 14.CONSTRUCTION OF PREMISES 16 15.SIGNS 17 16.SECURITY 17 17.EMINENT DOMAIN 17 18.SUBORDINATION 17 19.ESTOPPEL CERTIFICATE 18 20.ATTORNEYS' FEES 18 21.PARKING 18 22.NOTICE 18 22.1Manner of Service 18 22.2Change of Place of Service 18 23.HOLDING OVER BY TENANT 18 24.WAIVER 19 25.TIME OF THE ESSENCE 19 26.SUCCESSORS AND ASSIGNS 19 27.LANDLORD'S RESERVATIONS 19 28.BROKERAGE COMMISSION 19 29.FINANCIAL STATEMENTS 19 30.FORCE MAJEURE 20 31.GOVERNING LAW 20 32.CAPTIONS AND INTERPRETATIONS 20 33.SEVERABILITY 20 34.LEASE NOT EFFECTIVE UNTIL EXECUTED; AUTHORITY TO EXECUTELEASE 35.EXHIBITS AND ADDENDA TO LEASE 20 36.GUARANTY 20 37.RECORDATION OF LEASE 20 38.ENTIRE AGREEMENT 20 SIGNATURES 21 EXHIBITS Reference Section A.Premises Floor Plan 1.1 B.Rules and Regulations 1.3 C.Standards for Utilities and Services 6.1 D.Work Letter Agreement 14 E.Guaranty of Lease 36 F.Form of Estoppel Certificate 19 ADDENDA ADDENDUM TO LEASE 3 pages ASTON VIEWS CORPORATE CENTER OFFICE BUILDING LEASE This Lease is made and entered into at Carlsbad, California, on the 3rd day of July, 2001 between Aston Views, LLC, a California limited liability company ("Landlord") and Convera Corporation, a Delaware Corporation ("Tenant") as follows: 1.PREMISES AND COMMON AREAS. 1.1Premises. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for the term, at the rental, and upon all of the terms, covenants and conditions set forth herein, those certain premises ("Premises"), described in the Basic Lease Provisions and depicted on the floor plan attached hereto as Exhibit "A," located at 1808 Aston Avenue, Carlsbad, California, including parking facilities, landscaping and appurtenances ("Building"). The Premises, the Building, the other buildings in the development, the Common Areas (defined below) and the land upon which the same are located are included within the development commonly described as Aston Views Corporate Center ("Project").The actual amount of rentable square footage in the Premises to be confirmed by an Architect at Landlord’s cost using appropriate standards of measurement. 1.2Common Areas. All areas of the Buildings and the real property in the Project that are provided and designated by the Landlord from time to time for the general, nonexclusive use of Landlord, tenants of the Building and the Project and their respective agents, employees, suppliers, shippers, customers and invitees, including, without limiting the generality of the foregoing, entrances and exits, hallways, stairwells, elevators, restrooms, sidewalks, driveways, parking areas (subject to the right of Landlord or its licensee to control access thereto, and to charge for its use), landscaped areas, and other areas and improvements provided by Landlord for the common use of Landlord and tenants and their respective employees and invitees, shall be deemed "Common Areas." The Premises shall include the nonexclusive right to use the Common Areas in common with and subject to the right of other tenants in the Building and the Project, and subject to the rules and regulations established by Landlord. 1.3Common Areas Rules and Regulations. Tenant agrees to abide by and conform to the Rules and Regulations attached hereto as Exhibit "B" with respect to the Project and Common Areas, and to cause its employees, suppliers, shippers, customers and invitees to so abide and conform. Landlord or such other person(s) as Landlord may appoint shall have exclusive control and management of the Common Areas and shall have the right, from time to time, to modify, amend and enforce said Rules and Regulations provided such modification does not adversely affect Tenant’s rights or obligations under the Lease. Landlord shall not be responsible to Tenant for the noncompliance with said Rules and Regulations by other tenants of the Project, their agents, employees and invitees. 1.4Condition of Premises. 1.4.1Landlord shall deliver the Premises to Tenant in a clean condition on the Lease Commencement Date (unless Tenant is already in possession) and Landlord warrants to Tenant that the plumbing, lighting, air conditioning, and heating system in the Premises shall be in good operating condition. In the event that it is determined that this warranty has been violated, then it shall be the obligation of Landlord, after receipt of written notice from Tenant setting forth with specificity the nature of the violation, to promptly, at Landlord's sole cost, rectify such violation. Tenant's failure to give such written notice to Landlord withinninety (90) days after the Lease Commencement Date or the date that Tenant takes possession of the Premises, whichever is earlier, shall result in the conclusive presumption that Landlord has complied with all of its obligations hereunder, that the Premises are fully completed and are suitable for Tenant's Purposes, that the Building and every part of it, including the Premises, are in good and satisfactory condition. 1.4.2Landlord warrants to Tenant that the Premises, in the state existing on the date that the Lease Term commences, but without regard to alterations or improvements made by Tenant or to the use for which Tenant will occupy the Premises, does not violate any covenants or restrictions of record, or any applicable law or ordinance in effect on the Lease Commencement Date, that would substantially and adversely affect the operation and profitability of Tenant's business conducted from the Premises. In the event that it is determined that this warranty has been violated, it shall be the obligation of Landlord, after receipt of written notice from Tenant setting forth with specificity the nature of the violation, to promptly, at Landlord's sole cost, rectify such violation. Tenant's failure to give such written notice to Landlord within thirty (30) days after the Lease Commencement Date or the date that Tenant takes possession of the Premises, whichever is earlier, shall result in the conclusive presumption that Landlord has complied with all of its obligations hereunder. 1.4.3Except as otherwise provided in this Lease, Tenant hereby accepts the Premises and the Building Project in their condition existing as of the Lease Commencement Date or the date that Tenant takes possession of the Premises, whichever is earlier, subject to all applicable zoning, municipal, county and state laws, ordinances and regulations governing and regulating the use of the Premises, and any easements, covenants or restrictions of record, and accepts this Lease subject thereto and to all matters disclosed thereby and by any exhibits attached hereto. Tenant acknowledges that it has satisfied itself by its own independent investigation that the Premises are suitable for its intended use, and that neither Landlord nor Landlord's agent or agents have made any representation or warranty as to the present or future suitability of the Premises, Common Areas, or Building Project for the conduct of Tenant's business. 1.5Changes to Common Areas.
